Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered June 23, 1994, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 10 to 20 years, unanimously affirmed.
The trial court properly denied defendant’s constitutional speedy trial motion. The record, to the extent provided by defendant, reveals that the delay was not extraordinarily lengthy, was primarily due to the People’s efforts to locate eyewitnesses, that the charges were serious and that defendant was not prejudiced by the delay (People v Davis, 197 AD2d 375, lv denied 82 NY2d 893).
Nor was defendant’s sentence excessive. Having received a highly favorable bargain after learning about damaging testimony from an eyewitness, which would have destroyed his self-defense claim, " 'defendant should be bound by its terms’ ” (supra, at 376), and we see no reason to reduce the sentence. Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.